               Case 21-31948 Document 975 Filed in TXSB on 09/01/21 Page 1 of 6




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

      CASE NO. 21-31948 (MI)                                         §     DEBTOR: WASHINGTON
                                                                     §     PRIME GROUP INC., et al. 1
                                                                     §     JUDGE: MARVIN ISGUR
                                                                     §     COURTROOM DEPUTY:
                                                                     §     TYLER LAWS
                                                                     §
                                                                     §
      WITNESSES:                                                     §     ATTY'S NAME: Rakhee V. Patel
                                                                     §     ATTY'S PHONE: (214) 745-5250
                                                                     §     TEXAS BAR NO.: 00797213
      1. Any fact or expert witness called by any other              §     DATE: SEPTEMBER 2, 2021
         Party                                                       §
      2. Any witness listed by any other party;                      §     NATURE OF PROCEEDING:
      3. Any rebuttal or impeachment witness.                        §     MOTION TO CONTINUE
                                                                     §
                                                                     §


                                        WITNESS AND EXHIBIT INDEX


                                                                                                                     D   A
                                                                                                                     I   F
                                                                                                                     S   T
                                                                                                                     P   E
                                                                                  O                                  O   R
                                                                         M        F        O                         S
                                                                         A        F        B         A               I   T
                                                                         R        E        J         D        D      T   R
                                                                         K        R        E         M        A      I   I
EX.                                                                      E        E        C         I        T      O   A
NO.        DESCRIPTION                                                   D        D        T         T        E      N   L


 1.        Chapter 11 Plan of Reorganization Filed by
           Washington Prime Group Inc. [Docket No. 161]



      1
        A complete list of each of the Debtors in these chapter 11 cases and the last four digits of their federal tax
      identification numbers may be obtained on the website of the Debtors' claims and noticing agent at
      https://cases.primeclerk.com/washingtonprime. The Debtors' service address is 180 East Broad Street, Columbus,
      Ohio 43215.




      WITNESS AND EXHIBIT INDEX                                                                           Page 1 of 6
           Case 21-31948 Document 975 Filed in TXSB on 09/01/21 Page 2 of 6




                                                                                    D   A
                                                                                    I   F
                                                                                    S   T
                                                                                    P   E
                                                              O                     O   R
                                                          M   F   O                 S
                                                          A   F   B   A             I   T
                                                          R   E   J   D       D     T   R
                                                          K   R   E   M       A     I   I
EX.                                                       E   E   C   I       T     O   A
NO.     DESCRIPTION                                       D   D   T   T       E     N   L


2.      Disclosure Statement Filed by Washington
        Prime Group Inc. [Docket No. 162]

3.      Additional Attachments Re: Exhibit D to the
        Disclosure Statement - Liquidation
        Analysis [Docket No. 218]

4.      Chapter 11 Plan of Reorganization Filed by
        Washington Prime Group Inc. [Docket No. 323]

5.      Disclosure Statement Filed by Washington
        Prime Group Inc. [Docket No. 325]

6.      Disclosure Statement Filed by Washington
        Prime Group Inc. [Docket No. 334]

7.      Chapter 11 Plan of Reorganization Filed by
        Washington Prime Group Inc. [Docket No. 335]

8.      Order (I) Conditionally Approving the Adequacy
        of the Disclosure Statement, (II) Approving the
        (A) Solicitation Procedures, (B) Forms of
        Ballots and Notices in Connection Therewith,
        (C) Equity Rights Offering Procedures and
        Related Materials, and (E) Combined Hearing
        and Equity Rights Offering Timelines, and (III)
        Granting Related Relief, Signed on 7/12/2021
        [Docket No. 337]
        Chapter 11 Plan of Reorganization Filed by
9.
        Washington Prime Group Inc. [Docket No. 338]




     WITNESS AND EXHIBIT INDEX                                            Page 2 of 6
         Case 21-31948 Document 975 Filed in TXSB on 09/01/21 Page 3 of 6




                                                                                  D   A
                                                                                  I   F
                                                                                  S   T
                                                                                  P   E
                                                            O                     O   R
                                                        M   F   O                 S
                                                        A   F   B   A             I   T
                                                        R   E   J   D       D     T   R
                                                        K   R   E   M       A     I   I
EX.                                                     E   E   C   I       T     O   A
NO.   DESCRIPTION                                       D   D   T   T       E     N   L


10.   Disclosure Statement Filed by Washington
      Prime Group Inc. [Docket No. 339]

11.   Notice of Rescheduled Combined Hearing to
      Approve the Disclosure Statement and Confirm
      the Plan and Related Dates. Filed by
      Washington Prime Group Inc. [Docket No. 716]

12.   Notice of Filing of Plan Supplement [Docket No.
      876]

13.   First Amended Chapter 11 Plan Filed by
      Washington Prime Group Inc. [Docket No. 893]

14.   Disclosure Statement Filed by Washington
      Prime Group Inc. [Docket No. 894]

15.   Amended Chapter 11 Plan Filed by Washington
      Prime Group Inc. [Docket No. 909]

16.   Notice of Disclosure Statement Supplement
      Relating to the First Amended Joint Chapter 11
      Plan of Reorganization of Washington Prime
      Group Inc., and its Debtor Affiliates. Filed by
      Washington Prime Group Inc. [Docket No. 914]




  WITNESS AND EXHIBIT INDEX                                             Page 3 of 6
         Case 21-31948 Document 975 Filed in TXSB on 09/01/21 Page 4 of 6




                                                                                  D   A
                                                                                  I   F
                                                                                  S   T
                                                                                  P   E
                                                            O                     O   R
                                                        M   F   O                 S
                                                        A   F   B   A             I   T
                                                        R   E   J   D       D     T   R
                                                        K   R   E   M       A     I   I
EX.                                                     E   E   C   I       T     O   A
NO.   DESCRIPTION                                       D   D   T   T       E     N   L


      Order (I) Approving the Debtors' Continued
17.
      Solicitation of the Plan, (II) Conditionally
      Approving the Adequacy of the Supplemental
      Disclosure Statement, (III) Approving the
      Modified Equity Option Procedures, the
      Common Equity Rights Offering Procedures,
      and Related Materials, (IV) Modifying Certain
      Confirmation and Equity Rights Offering
      Deadlines, and (V) Granting Related Relief,
      Signed on 8/25/2021 [Docket No. 917]
18.   Disclosure Statement Filed by Washington
      Prime Group Inc. [Docket No. 928]

19.   Stipulation and Agreed Order (I) Rescheduling
      the Combined Hearing, (II) Extending the
      Voting, Objection, and Other Combined Hearing
      Deadlines, and (III) Setting a Discovery and
      Litigation Schedule for the Official Committee
      of Equity Security Holders Related to the
      Combined Hearing [Docket No. 704]

20.   Any exhibits designated by any other parties in
      interest

21.   Any pleadings, reports, exhibits, transcripts,
      Court orders, or other documents filed in the
      Debtor's bankruptcy case

22.   Any impeachment or rebuttal exhibits




  WITNESS AND EXHIBIT INDEX                                             Page 4 of 6
        Case 21-31948 Document 975 Filed in TXSB on 09/01/21 Page 5 of 6




      Mountain Special Situations Fund, LLC, Clear Harbor Asset Management, LLC, and Invictus

Global Management, LLC reserves the right to amend or supplement this Witness and Exhibit List at

any time prior to the hearing and/or in compliance with the Bankruptcy Local Rules and the Orders

of this Court. Mountain Special Situations Fund, LLC, Clear Harbor Asset Management, LLC, and

Invictus Global Management, LLC also reserves the right to provide any documents that may be

amended or supplemented in this Exhibit List to opposing counsel and to this Court as they become

available.

       DATED: September 1, 2021.

                                                  Respectfully submitted,

                                                  WINSTEAD PC



                                                  By: /s/ Rakhee V. Patel
                                                   Rakhee V. Patel
                                                   Texas Bar No. 00797213
                                                   S.D. Tex. No. 23571
                                                   Phillip Lamberson
                                                   Texas Bar No. 00794134
                                                   S.D. Tex. No. 25823
                                                   Jason Enright
                                                   Texas Bar No. 24087475
                                                   S.D. Tex. No. 3037852
                                                   Annmarie Chiarello
                                                   Texas Bar No. 24097496
                                                   S.D. Tex. No. 2936034
                                                   500 Winstead Building
                                                   2728 N. Harwood Street
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 745-5400
                                                   Facsimile: (214) 745-5390
                                                   achiarello@winstead.com

                                                   - and -

                                                   WINSTEAD PC




WITNESS AND EXHIBIT INDEX                                                           Page 5 of 6
        Case 21-31948 Document 975 Filed in TXSB on 09/01/21 Page 6 of 6




                                                      Yasmin Atasi
                                                      Texas Bar No. 10435150
                                                      Sean B. Davis
                                                      Texas Bar No. 24069583
                                                      S.D. Tex. No. 1048341
                                                      Steffen Sowell
                                                      Texas Bar No. 24107926
                                                      S.D. Tex. No. 3599931
                                                      600 Travis Street
                                                      Suite 5200
                                                      Houston, Texas 77002
                                                      Telephone: (713) 650-8400
                                                      Facsimile: (713) 650-2400
                                                      E-mail: yatasi@winstead.com
                                                      E-mail: sbdavis@winstead.com
                                                      E-mail: ssowell@winstead.com

                                                     ATTORNEYS FOR MOUNTAIN
                                                     SPECIAL SITUATIONS FUND, LLC,
                                                     CLEAR HARBOR ASSET
                                                     MANAGEMENT, LLC, AND INVICTUS
                                                     GLOBAL MANAGEMENT, LLC



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 1, 2021, a true and correct copy of the foregoing was
electronically mailed to the parties that are registered or otherwise entitled to receive electronic
notices in this case.



                                                     /s/ Annmarie Chiarello
                                                     One of Counsel




WITNESS AND EXHIBIT INDEX                                                                 Page 6 of 6
